Allowable Subject Matter
Claims 21-25, 26-35 and 37-52 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 21, the closest reference, Jiang discloses an apparatus comprising: 
at least one processor (Jiang, paragraph [0118], processor); 
at least one memory including computer program code (Jiang, paragraph [0118], memory), the memory and the 5computer program code configured to, working with the processor, cause the apparatus to perform at least the following (Jiang, paragraph [0118]): 
generate an extended random access configuration based on a preamble format and a random access configuration for transmission on a radio channel (Jiang, paragraphs [0052]-[0056], random access preamble parameters are signaled, including 1st ZC logical index and PRACH timing configuration; paragraph [0061], logical index is broadcasted to all UEs); 
receive an uplink subframe comprising plural physical random access channels (PRACHs) multiplexed in frequency on the uplink subframe , the plural PRACHs being received from respective plural devices (Jiang, Fig. 2, subframes 203 including random access channels 201, 210; paragraph [0006], RA preamble is transmitted by the accessing UE; paragraph [0035], UEs simultaneously transmit random access signals);
perform a random access procedure with at least one of the plural devices (Jiang, paragraph [0030], UE performs random access which allows the NodeB to 
Jiang does not explicitly disclose a network-defined preamble format where the term preamble format is limited in scope to the “well known term [of art] in telecommunication random access procedures”, as argued by the Applicant in the Arguments filed on December 10, 2020.
AAPA discloses generate an extended random access configuration based on a network-defined preamble format and a random access configuration for transmission on a radio channel (AAPA, paragraph [0008], E-UTRAN defines different preamble formats; paragraph [0010], indicate preamble format and RA subframe configuration).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to generate an extended random access configuration based on a network-defined preamble format and a random access configuration, in the invention of Jiang.  The motivation to combine the references would have been to conform to common standards.

Based on the Patent Board Decision mailed on December 22, 2016 for parent application 13/766,111, it would have not been obvious to a person of ordinary skill in the art, at the time of the invention, for the extended random access configuration to be a jointly encoded single value index which corresponds to a combination of the network-defined preamble format a PRACH density value, and a version index

Independent claim 31 is allowable for substantially the same reasons as claim 21.
Dependent 22-25, 26-30, 32-35 and 37-52 are allowable for at least the reasons stated with respect to the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LINDENBAUM whose telephone number is (571 )270-3858. The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN L LINDENBAUM/Examiner, Art Unit 2466    

        /FARUK HAMZA/        Supervisory Patent Examiner, Art Unit 2466